internal_revenue_service national_office technical_advice_memorandum cc dom p si b4 index uil no case mis no tam-102866-99 date date number release date legend corporation partnership decedent child child child child date date trust year bank w x y z issue is the value of the closely held stock transferred by decedent to partnership includible in decedent's gross_estate under sec_2036 because in his capacity as general_partner decedent retained the right to vote the stock conclusion the value of the closely held stock transferred by decedent to partnership is includible in decedent's gross_estate under sec_2036 because in his capacity as general_partner decedent retained the right to vote the stock facts decedent and his brother each owned a percent interest in corporation represented by w voting and x nonvoting shares of common_stock in year in conjunction with the renegotiation of corporation's revolving credit agreement with bank bank required the shareholders to devise a plan of management and ownership succession on date in year decedent and his brother carried out the following transaction each transferred percent of his stock to a family limited_partnership partnership y shares of voting and z shares of nonvoting common in exchange for general_partnership units big_number class a limited_partnership units class b limited_partnership units and class c limited_partnership units also on date decedent transferred class b units to child class b units to child class c units to child class c units to child and his remaining partnership units and stock to a revocable_trust of which he was trustee trust under the terms of trust at his death trust assets passed to his four children in a letter dated one month before date the estate_planning attorney for 1class a units share profits after preference payments to class c and class b units class c unit holders first receive of profits up to of their capital_account then class b unit holders receive the same percentage remaining profits are distributed to class a to class b to class c and to general_partnership unit holders however the stock held by the partnership paid no dividends in a sale exchange disposition or deemed disposition first built in gains are to be distributed to the class a unit holders according to their capital accounts but do not increase those accounts then remaining gains are allocated to class c and to class b unit holders to general_partnership unit holders any liquidation is treated as a sale exchange or deemed disposition triggering capital_gains decedent and his brother states that he has enclosed a draft of a new first article to the partnership_agreement of partnership and a draft of a gift trust that could be used to receive the b and c units that are intended to be given to the children at this time the letter suggests that decedent and his brother could create identical separate trusts or joint trusts with the end result being a single trust for each child to hold the child’s b or c units article of the partnership_agreement authorized the general partners to vote the shares of corporation as follows prior to the death of the survivor of decedent and his brother the general partners will have complete discretion regarding the voting of any controlled corporation’s shares provided however that if the general partners cannot agree about how the shares of corporation should be voted on any issue then each general_partner shall vote a number of the partnership’s shares bearing the same proportion to the total shares owned by the partnership that the number of general_partnership units held by that partner bears to the total number of general_partnership units outstanding at his death on date trust held decedent’s general_partnership units his big_number class a limited_partnership units and percent of the outstanding_stock in corporation on the federal estate_tax_return the estate included in decedent’s gross_estate the date of death value of the percent stock interest in corporation and of the general_partnership units and big_number class a limited_partnership units law and analysis sec_2036 provides that the gross_estate includes the value of property to the extent of any interest in the property of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2036 provides that for purposes of sec_2036 the retention of the right to vote directly or indirectly shares of stock of a controlled_corporation is considered to be retention of the enjoyment of transferred property under sec_2036 a corporation is a controlled_corporation if at any time after the transfer of the property and during the 3-year period ending on the date of the decedent’s death the decedent owned with the application of sec_318 or had the right either alone or in conjunction with any person to vote stock possessing at least percent of the total combined voting power of all classes of stock the provision now contained in sec_2036 was incorporated initially into sec_2036 by the tax reform act of subsequently the technical corrections act of added sec_2036 the underlying legislative_history states that in enacting the provision congress intended to overrule 408_us_125 in byrum the supreme court held that the decedent’s retention of the right to vote transferred stock did not constitute the retention of the enjoyment right to income or the right to designate who shall possess or enjoy the transferred stock for purposes of sec_2036 in reaching this conclusion the court noted that the decedent as controlling shareholder had a fiduciary duty to the corporation and its shareholders and thus could not act solely to promote his own interests at the expense of the corporation or its other shareholders congress believed that voting rights are so significant with respect to corporate stock that the retention of voting rights by a donor should be treated as the retention of the enjoyment of the stock for estate_tax purposes h_r rep no 94th cong 2d sess 1976_3_cb_735 see also s rept no 95th cong 2d sess the legislative_history also states that the provision applies even if the transfer of stock is indirect such as where the decedent transfers cash or other_property to a_trust of which he is trustee and the trust uses the cash or property to purchase stock in a controlled close corporation from the decedent the decedent would be viewed as transferring stock to the trust for sec_2036 purposes further the capacity in which the decedent exercises the voting rights is immaterial h_r rep no supra at page c b vol at page finally the retention of voting rights may be indirect such as where the decedent transfers voting_stock to a_trust of which he is not trustee but has an arrangement or agreement with the trustee to vote the stock as the decedent directs the decedent would be viewed as indirectly retaining the right to vote the stock for sec_2036 purposes s rept no supra pages in this case in view of the ownership of the corporation stock by partnership and trust and the decedent’s right to vote the stock corporation was a controlled_corporation for purposes of sec_2036 with respect to decedent between the date of transfer to partnership and decedent's date of death further the transfer of decedent's y shares of voting_stock to partnership is properly viewed as a transfer of the stock for purposes of sec_2036 for less than adequate_consideration that is decedent in substance transferred the stock to partnership in exchange for general_partnership units and class a limited_partnership units the class b and class c units passed to decedent’s children pursuant to an integrated_plan at the moment partnership was formed thus these units cannot properly be viewed as received by decedent in exchange for the transfer of his stock to partnership because decedent did not receive all of the consideration for his transfer of stock to partnership decedent transferred the stock for less than adequate_consideration for purposes of sec_2036 in addition it is doubtful that the transfer to the family owned partnership designed to produce an estate_freeze could be characterized as a bona_fide sale as a general_partner decedent retained the right to vote the y shares in this regard the statutory language expressly states that the statute applies where the decedent retains either directly or indirectly the right to vote the stock the legislative_history indicates that the statute applies regardless of the capacity in which the decedent exercises the voting rights the statute applies where the stock is voted by the decedent indirectly through a fiduciary and accordingly would necessarily apply where the decedent holds the voting rights directly as a fiduciary accordingly decedent’s retention of the right to vote corporation stock in his capacity as a general_partner constitutes the retention of the right to vote the transferred stock for purposes of sec_2036 the estate argues that decedent could only vote corporation stock in conjunction with the other general_partner and therefore sec_2036 does not apply we disagree first we note that under article of the partnership_agreement if the general partners cannot agree on how the shares in corporation are to be voted then each general_partner is to vote that number of shares proportionate to his general_partnership units thus the partnership_agreement authorized decedent at a minimum unilaterally to vote the shares he transferred to partnership further under sec_2036 the retained right to vote transferred stock constitutes the retained enjoyment of the stock and the legislative_history indicates that the statute applies regardless of the capacity in which a decedent exercises the voting rights thus we believe the statute applies even if the voting power is only exercisable by a decedent in conjunction with another we believe that sec_2036 would also apply if the steps of the transaction in this case had occurred several years apart that is if decedent had transferred his y shares of corporation voting_stock and z shares of nonvoting_stock in exchange for general_partnership units big_number class a limited_partnership units class b limited_partnership units and class c limited_partnership units and two years later under the end result test for applying the step_transaction_doctrine if it appears that formally separate steps are actually parts of a single transaction intended from the beginning to reach the end result the tax consequences are based on the substance of the transaction not on the formalities structured by the parties see 88_tc_1415 transferred the class b and c units to his four children then under sec_2036 the date of death value of the y shares held in the partnership would be includible in decedent's gross_estate caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
